A demurrer to the answer and return of the respondent herein being on file when the last order herein was entered, it is now considered and ordered that the order quashing the alternative writ is vacated and the demurrer to the answer and return is overruled, and the relator is allowed twenty days in which to join issue on the *Page 190 
answer and return of the respondent, or to further plead if so desired.
It is so ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.